                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY HICKEY,                             )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )     No.    3:21-CV-087-TAV-HBG
                                            )
LT. MURRY,                                  )
                                            )
              Defendant.                    )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

to the Nashville Division of the United States District Court for the Middle District of

Tennessee and to close this Court’s file.

       ENTER:

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00087-TAV-HBG Document 6 Filed 03/16/21 Page 1 of 1 PageID #: 20
